Citation Nr: 1429569	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension, to include whether additional separate ratings are warranted for associated symptoms of peripheral edema of the lower extremities.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in November 2012, when other issues on appeal were resolved with decisions and the three issues remaining on appeal were remanded for additional development.  The case was again before the Board in June 2013 and December 2013, when the Board denied service connection for peripheral neuropathy and the issues remaining on appeal were again remanded to complete required additional development.

The Veteran testified at a Board videoconference hearing in June 2012.  A transcript of the hearing is of record.

This appeal was previously considered to have arisen from a January 2006 RO rating decision.  For the purpose of the issues currently on appeal, however, the Board now finds that the prior April 2004 rating decision addressing the Veteran's claim for an increased rating for hypertension had not become final and that the claim was already pending at the time of the January 2006 RO rating decision.  The Board notes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the rating decision, the decision is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  See id; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In this case, the Board finds that evidence relevant to the evaluation of the Veteran's hypertension was received within one year of the April 2004 rating decision denying an increased rating; a September 2004 VA medical report shows "high" and "elevated" blood pressure, and this may reasonably be accepted to have been new and material evidence along with the Veteran's continued pursuit of an increased rating during this period.  As such, the Board finds that the Veteran's claim for a higher rating remained pending from the time of the rating decision in April 2004.  The Board notes that the April 2004 rating decision states that the RO considered the claim to arise from either a February 2003 or November 2003 claim; upon review of the pertinent correspondence, the Board has determined that the correspondence deemed by the RO to raise this claim was received in February 2003 (this correspondence mentions hypertension).  The Board further notes that a prior December 2001 RO rating decision did become final prior to the February 2003 claim as no new and material was received within a year of the January 2002 dispatch of that unappealed rating decision.  The Board shall accordingly consider the rating period for consideration in this appeal consistent with these determinations.

As discussed below and in the Board's prior December 2013 remand, the Veteran has clearly contended that a substantial symptom of his hypertension (as a result of side-effects of the medication for hypertension) is peripheral edema of his lower extremities.  Service connection has previously been denied for peripheral edema on the basis that it is a symptom and not a distinct diagnosis.  However, the Board's denial of service connection for peripheral edema was not predicated upon a negative determination on the etiology of the peripheral edema; rather, the Board denied service connection for peripheral edema on the specific basis of finding that the peripheral edema was a symptom of the service-connected hypertension and not a distinct diagnosable disability for which separate service connection can be established.  Consistent with that determination, however, the Board must continue to recognize that the severity of disability associated with the hypertension on appeal includes the medically associated symptomatology of his lower extremity edema.  The Board finds that consideration must appropriately be given to the disabling effects of this symptom in assigning disability ratings for the hypertension.  To this end, the Board has considered assignment of separate disability ratings for the lower extremity peripheral edema as part of the disability compensation for hypertension subject to this appeal.  The Board has recharacterized the hypertension issue on the title page to reflect the inclusion of consideration of the associated peripheral edema symptoms of the lower extremities.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 110 or more nor systolic pressure predominantly 200 or more.

2.  The Veteran's peripheral edema of the left lower extremity, associated with service-connected hypertension, has been manifested by intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; it has not been manifested by persistent edema incompletely relieved by elevation of the extremity, nor by stasis pigmentation, nor eczema, nor ulceration, nor subcutaneous induration, nor massive board-like edema.

3.  The Veteran's peripheral edema of the right lower extremity, associated with service-connected hypertension, has been manifested by intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; it has not been manifested by persistent edema incompletely relieved by elevation of the extremity, nor by stasis pigmentation, nor eczema, nor ulceration, nor subcutaneous induration, nor massive board-like edema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for a separate disability rating of 10 percent, but no greater, for peripheral edema of the left lower extremity (associated with hypertension) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.104, Diagnostic Code 7121 (2013).

3.  The criteria for a separate disability rating of 10 percent, but no greater, for peripheral edema of the right lower extremity (associated with hypertension) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided VCAA notice to the Veteran in January 2005, which was after the April 2004 rating decision from which this appeal arises.  While he did not receive complete notice prior to the initial rating decision, the January 2005 letter provided certain essential notice prior to the readjudication of his claims.  See Mayfield, 444 F.3d at 1328.  The letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A January 2008 statement of the case (SOC) and subsequent supplemental statements of the case (SSOC) readjudicated the matters after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  Further notice, including information regarding disability ratings and effective dates, was provided in November 2010 and January 2013.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Again, subsequent SSOCs readjudicated the matters after the Veteran and his representative were given an opportunity to respond; the most recent SSOCs were issued in July/August 2013 and April 2014.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and VA treatment records, reviewed the Veteran's VBMS and Virtual VA files, assisted the Veteran in obtaining evidence, afforded the Veteran a Board hearing in June 2012, and afforded the Veteran pertinent VA examinations in January 2004, April 2005, November 2010, February 2011, November 2011, January 2013, and March 2014.

The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes during the applicable timeframe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

The Board notes that the claims-file contains indications, including a complete copy of the July 2007 Social Security Administration (SSA) decision (documented in Virtual VA and not VBMS), that the Veteran is in receipt of SSA disability benefits for hepatitis C and for depression.  The Board has identified and located the evidence referenced in the complete SSA decision that may be suggested to be potentially pertinent to the hypertension issue decided by the Board at this time; such is already available for review in the VA claims-file.  Notably, such evidence has been considered by the Board in finding that increased compensation is warranted; such evidence has also been considered in revising the RO's characterization of the procedural history of this appeal in the Veteran's favor (the evidence includes the new and material evidence, such as VA treatment reports from 2004, that has caused the Board to consider the older April 2004 RO rating decision to not have become final, extending the duration of the period on appeal).  Significantly, in this current decision, the Board issues a grant of increased benefits consistent with acceptance of the Veteran's contentions.  Neither the Veteran nor any evidence (including the SSA decision) suggests that the Veteran's blood pressure levels have been predominantly higher than shown in the voluminous quantity of blood pressure readings currently in the medical evidence of record.  The Board is awarding the Veteran a significant increase in compensation through award of two new separate ratings for lower extremity edema symptoms (associated with hypertension) contemplating acceptance of all of the symptoms asserted by the Veteran for the entire period on appeal since the earliest date of claim in February 2003.  This case has already been remanded three times, and further delay of this award to pursue what appear to be (in pertinent part) duplicate records would serve no useful purpose.  All indications are that all pertinent information in records at SSA is already contained in the VA record and there has been no contention or indication that an additional extent of hypertension and associated disability is shown in any hypothetically outstanding reports.

In light of the above, the Board seeks to avoid needless further delay of this award of increased benefits for hypertension with associated edema and finds that another remand to obtain the Veteran's records from the SSA concerning disability benefits primarily for hepatitis C and depression is not necessary in this case.

The relevant development requested by the Board's November 2013 remand and prior remands  (i.e., ensuring a complete evidentiary record, affording new VA examinations evaluating the severity of hypertension, and affording a new VA examination to evaluate the severity of lower extremity edema symptoms associated with hypertension) has been fully completed, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to higher ratings for hypertension and associated symptoms, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to that matter being decided is met.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on his claims at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected hypertension has been rated by the RO under the provisions of Diagnostic Code 7101.  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.  (The Board observes that the medical evidence of record conventionally presents blood pressure readings with systolic pressure listed over diastolic pressure (systolic / diastolic)).

The Veteran is deemed to have filed the current claim for an increased rating for hypertension in February 2003 (as explained in the introduction).  Therefore, for purposes of this appeal, the Board will evaluate the relevant evidence beginning in February 2002 (i.e., one year prior to the date that the current claim was filed) to the present.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

A January 2004 fee-basis VA examination report shows blood pressure readings of 178/108, 174/100, and 180/102.  The report indicates that the Veteran's hypertension was controlled by medication.  The report also described occasional swelling of the feet with no ulceration, edema, or stasis dermatitis.

An April 2005 VA examination report describes the Veteran's "severe" hypertension.  Blood pressure was measured at 200/100 in sitting position and 180/100 in standing position.  The report describes pitting edema with the opinion that the lower extremity edema was not secondary to hypertension

An August 2005 independent medical opinion of record presents an opinion that the Veteran's peripheral edema is not caused by his hypertension disease process.

A June 2006 letter from one of the Veteran's VA medical providers opines that the Veteran's swelling and edema is due to hypertension and contributes to his unemployability.

An October 2010 VA medical record presents a nurse practitioner's statement that: "[the Veteran] has developed secondary peripheral edema which is more likely than not related to the medicines which control his blood pressure."

A November 2010 VA examination report shows blood pressures measured at 206/113, and 195/107, and 196/108.  The report includes a log of prior VA treatment blood pressure readings that are lower than those recorded during the examination.

A February 2011 VA examination report discusses that the Veteran has had lower extremity edema followed by VA since as early as 2001, opining that the peripheral edema is at least as likely as not due to the Veteran's hypertension medications.  An October 2011 addendum to this report clarifies that the edema is not a distinct diagnosis but essentially a symptom.

A November 2011 VA examination report shows blood pressure readings of 152/84, 150/80, and 150/86.  The report also describes that the Veteran's history of edema dates back to 2000 and indicates that this is due to hypertension medications; the edema was treated with compression stockings but no medications at that time.  A December 2011 addendum to the report clarifies that the Veteran does not have a heart condition.

A November 2011 written statement and treatment report from a private medical provider, Dr. Edwards, shows blood pressure readings of 183/84 and 185/80.  These documents discuss that the Veteran's edema is a problem to control with diuretics and compression stockings.  (An April 2006 statement from the same doctor indicated that the Veteran's lower extremity edema problems played a part in his unemployability.)

A January 2013 VA examination report shows a blood pressure reading of 140/90.  The report notes that the Veteran has lower extremity edema when he does not wear support stockings.

The Board observes that a July 2013 VA examination report focuses upon evaluating the Veteran's peripheral neuropathy and not his peripheral edema or hypertension.

A March 2014 VA examination report provides a medical opinion confirming that the Veteran's lower extremity edema is at least as likely as not a consequence of medications used to treat his hypertension.  The report noted that the Veteran regularly uses a cane, and includes a medical finding that the condition does not cause functional impairment such that the Veteran would be equally well served by an amputation with prosthesis.  The report indicates that the medical examination revealed no other significant findings and that there was no impact upon the Veteran's ability to work.

A substantial quantity of additional medical treatment records referencing the Veteran's hypertension are of record from the substantially lengthy period on appeal.  Over the period of more than 12 years for consideration, a great number of blood pressure measurements have been recorded in the Veteran's additional treatment reports, including his VA medical reports.  The Board has thoroughly reviewed and studied these reports.  Rather than exhaustively list the several dozen blood pressure readings, this decision shall summarize the pertinent significance of the array of blood pressure measurements.  Identifying pertinent blood pressure readings is essentially a plain matter of noting any instances of numeric blood pressure measurements meeting a pertinent numeric threshold; aside from what is identified and discussed in this decision, the Board's review of the numerous blood pressure measurements of record revealed none meeting either pertinent threshold.  Most essentially, the Board notes that the numerous blood pressure readings in the treatment reports (not including the VA examination reports prepared for the purposes of this appeal, discussed in greater detail above and below) do not show diastolic pressure of 110 or more nor do they show systolic pressure of 200 or more.

To meet the criteria for a higher rating under Diagnostic Code 7101, there must be a showing of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The medical evidence in this case does not show this to have been the case at any time during the period on appeal.  The Veteran's detailed collection of medical records, including VA treatment records, documenting several dozen blood pressure measurements over the duration of the appeal period do not show either criteria being met.  The most favorable evidence to the Veteran's claim is from the April 2005 and November 2010 VA examination reports conducted in connection with this appeal; these reports show instances of blood pressure recorded to be at least 200 for systolic or at least 110 for diastolic.  However, the Board finds that the evidence is against finding blood pressure predominantly at a level qualifying for an increased rating.

The April 2005 VA examination report shows systolic pressure of precisely 200, but only on one test with the Veteran in a sitting position; in the same examination, the Veteran had systolic pressure of 180 when measured again in a standing position.  The Board finds that the April 2005 VA examination report does not show systolic pressure predominantly 200 or higher as it was not even shown to be maintained in a standing position during the same examination.  The Board finds that no other blood pressure readings from the Veteran's broad set of treatment reports otherwise allow the Board to conclude that the Veteran's blood pressure predominantly met the pertinent thresholds for a higher rating; blood pressure meeting either applicable threshold was not shown in the numerous other medical reports documenting blood pressure measurements (aside from that addressed next, from five years later).  Significantly, a number of blood pressure measurements are recorded in VA medical records in the months preceding the April 2005 VA examination report and in the year following that report; none of them show blood pressure meeting the pertinent thresholds.  Further significantly, a January 2006 VA treatment report shows that the Veteran was regularly monitoring his own blood pressure at home and reported that it "runs at 120/80."

More than five years after the April 2005 VA examination report, a November 2010 VA examination report shows an instance of blood pressure measured at 206/113; in this instance both the systolic and diastolic thresholds were above the required levels for a higher rating if either of those levels reflect the Veteran's predominant level of blood pressure around that time.  However, during the same examination, the subsequent repetitions of blood pressure measurements were 195/107 and 196/108, both below the pertinent thresholds.  The Board finds that the November 2010 VA examination report does not show systolic pressure predominantly 200 or higher nor does it show diastolic pressure predominantly 110 or higher.  The Board finds that no other blood pressure readings from the Veteran's broad set of treatment reports otherwise allow the Board to conclude that the Veteran's blood pressure predominantly met the pertinent thresholds for a higher rating; blood pressure meeting either applicable threshold was not shown in the numerous other medical reports documenting blood pressure measurements, aside from the April 2005 VA examination report discussed above.  The November 2010 VA examination report is separated from the April 2005 VA examination report by more than five years and by numerous documented blood pressure measurements that are all below the pertinent thresholds.  Also, numerous blood pressure measurements in the medical evidence following the November 2010 VA examination report show pressure below the applicable thresholds.

The Board finds that at no time during the appeal period are the Veteran's diastolic pressures shown to have been predominantly 110 or more, or his systolic pressures predominantly 200 or more.  Where a threshold was met in an instance, additional measurements in the same examination, prior to the examination, and following the examination were below the thresholds and revealed that that the instance was isolated rather than reflective of the predominant blood pressure.  Furthermore, while the Veteran has throughout taken medication to control his blood pressure, this is expressly contemplated by the rating criteria for the currently assigned 10 percent rating throughout the period on appeal under Diagnostic Code 7101.  Accordingly, a schedular rating in excess of 10 percent for hypertension is not warranted under Diagnostic Code 7101.

Although an increased rating under Diagnostic Code 7101 is not warranted, the Board has given attention to the numerous indications of record that the Veteran suffers from significant edema of the lower extremities as a symptom of the necessary medical treatment for his hypertension.  As discussed in the Board's prior December 2013 remand, the medical evidence documents that the Veteran's complaints of lower extremity pain and swelling, including involving his feet.  The claims-file contains competent medical evidence that the Veteran's lower extremity complaints and symptoms are caused by peripheral edema and, in turn, that the Veteran's peripheral edema is a specific consequence of medical treatment for hypertension.  For instance, the January 2013 VA examination report includes a discussion that "dependent edema ... also contributes to similar symptoms in the lower extremities," and an October 2010 VA medical record presents a nurse practitioner's statement that clearly and unequivocally explains: "[the Veteran] has developed secondary peripheral edema which is more likely than not related to the medicines which control his blood pressure."  Some medical opinions of record assert that the edema is not a result of the hypertension disease process, but a number of probative medical opinions that consider the Veteran's hypertension medication history indicate that the peripheral edema is at least as likely as not a result of the hypertension medications; these include the VA examination reports of October 2010, February 2011, November 2011, and March 2014.  The Board finds that the evidence reasonably establishes that the lower extremity peripheral edema is a symptom associated with the Veteran's hypertension (through the necessary medical treatment of the hypertension).

Service connection has previously been denied for peripheral edema on the basis that it is a symptom and not a distinct diagnosis.  However, the Board's denial of service connection for peripheral edema was not predicated upon a negative determination on the etiology of the peripheral edema; rather, the Board denied service connection for peripheral edema on the specific basis of finding that the peripheral edema was a symptom of the service-connected hypertension and not a distinct diagnosable disability for which separate service connection could be established.  Consistent with that determination, however, the Board must continue to recognize that the severity of disability associated with the hypertension on appeal includes the medically associated symptomatology of his lower extremity edema.  The Board finds that consideration must appropriately be given to the disabling effects of this symptom in assigning disability ratings for the hypertension.  To this end, the Board has considered assignment of separate disability ratings for the lower extremity peripheral edema as part of the disability compensation for hypertension subject to this appeal.

The Board finds that the Veteran's peripheral edema of the lower extremities, associated with treatment of the service-connected hypertension, is most appropriately rated under Diagnostic Code 7121 as analogous to "post-phlebitic syndrome of any etiology" which is rated largely on the basis of edema.  See Diagnostic Code 7121.  38 C.F.R. § 4.104.

Under Diagnostic Code 7121, a 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.  A note added to this Diagnostic Code directs that these evaluations are for involvement of a single extremity; if more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104.

The Board notes that the Veteran's broad set medical records throughout the appeal period, featuring a large set of VA treatment reports, contains numerous references to the Veteran's lower extremity edema symptoms.  Essentially, the evidence reflects that the Veteran has had bilateral lower extremity edema since prior to the period on appeal (diagnosis in 2000 or 2001).  It has been controlled with compression stockings such that during some examinations the edema is not evident, including as indicated in the January 2013 VA examination report's discussion that the edema manifests when the Veteran does not use the compression stockings.  The edema has sometimes been additionally treated with diuretics.  The January 2004 VA examination report shows that the Veteran's lower extremity symptoms featured occasional swelling of the feet but with specifically no ulceration and no stasis dermatitis.  No evidence or contention of record suggests that the Veteran has experienced stasis pigmentation or eczema associated with the lower extremity symptomatology at any time during the appeal period.

The evidence reasonably supports finding that the criteria for a 10 percent rating for each lower extremity are met under Diagnostic Code 7121; this rating contemplates intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  The Veteran's shown lower extremity symptoms throughout the period appear well contemplated by the manifestations listed in the 10 percent criteria (for each lower extremity).  The Board finds that a rating in excess of 10 percent is not warranted for either lower extremity.  The next higher rating of 20 percent contemplates persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  The Veteran's lower extremity edema is reportedly relieved by compression hosiery, consistent with a 10 percent rating for each extremity.  Significantly, several medical reports indicate that the edema was not observable upon inspection due to the apparent effectiveness of the compression stockings, and the March 2014 VA examination report reflects that although the examiner accepted that there was a demonstrated history of peripheral edema, the examiner determined that there was no functional impact nor any current clinical findings associated with the history of edema.  Accordingly, the Board finds that the Veteran's peripheral edema of each leg most nearly approximate the level of disability contemplated by a 10 percent rating and does not manifest in the level of disability warranting a 20 percent rating.  Accordingly, a separate 10 percent rating (but no higher) is warranted for each lower extremity's peripheral edema (a separate 10 percent rating for the left lower extremity and a separate 10 percent rating for the right lower extremity).

The Board finds that the evidence reasonably establishes the presence of the pertinent peripheral edema symptoms throughout the period on appeal since the date of the February 27, 2003 claim giving rise to this appeal.  The evidence of record does not present any information making factually ascertainable any earlier date of onset of increased disability within the one year period prior to the February 2003 claim.  (VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).)  The Board finds that the new separate 10 percent ratings for peripheral edema of each lower extremity are warranted from the February 27, 2003 date of claim.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

There is no objective evidence or allegation in the record of symptoms of and/or impairment due to hypertension that are not encompassed by the ratings now assigned.  The severity of  the hypertension disease process itself is contemplated, by definition, by the Veteran's levels of blood pressure; the Veteran's level of blood pressure and use of medications in treatment of that blood pressure is contemplated by the 10 percent rating assigned under Diagnostic Code 7101.  To the extent that the Veteran asserts that he experiences symptoms of headaches due to the service-connected pathology, the Veteran's headaches are already service-connected and the rating for headaches has already been finally adjudicated as part of this appeal in the prior November 2012 Board decision; the rating for headaches is not currently before the Board.  To the extent that the Veteran asserts that he experiences symptoms of peripheral edema of the lower extremities due to his hypertension, this Board decision has assigned a 10 percent rating for each lower extremity under Diagnostic Code 7121 which, as discussed above, fully contemplates the Veteran's edema, aching and fatigue without any additional clinical findings or functional impairment.  There is no shown functional impairment beyond that contemplated by the Diagnostic Codes applied in this case.  See 38 C.F.R. § 4.10.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of hypertension and for related peripheral edema of each lower extremity, but a greater degree of such disabilities is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  (The Board observes that the March 2014 VA examination report presents the medical conclusion that the lower extremity edema did not impact the Veteran's ability to work, and there has been no suggestion in this case that the hypertension or associated edema have resulted in frequent hospitalization.)  The schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has alleged that he is unemployable due, in part, to his hypertension and the issue of entitlement to a TDIU is addressed in the remand section of this decision, below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the foregoing, the Board finds that a separate schedular 10 percent rating is warranted for the hypertension-related symptom of peripheral edema in each of the Veteran's lower extremities.  To that extent, the appeal is granted.  Beyond this award of the two new 10 percent ratings, the preponderance of the evidence is against the Veteran's claim for increased disability compensation for the hypertension pathology.  Therefore, to that extent, the benefit of the doubt rule does not apply and the claim must be denied.


ORDER

Entitlement to a separate disability rating of 10 percent (but no higher) for the Veteran's left lower extremity peripheral edema symptoms associated with service-connected hypertension is warranted from February 27, 2003.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits.

Entitlement to a separate disability rating of 10 percent (but no higher) for the Veteran's right lower extremity peripheral edema symptoms associated with service-connected hypertension is warranted from February 27, 2003.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits.

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected hypertension is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran contends that his current service connected disabilities, including particularly the peripheral edema of his lower extremities, interfere with his ability to pursue or obtain substantially gainful employment.  The Veteran has repeatedly expressed that he believes that he suffers significant impairment, including with regard to unemployability, associated with his peripheral edema.  A November 2010 VA medical report shows that the Veteran expressly cited "pedal edema" as the reason he was unable to obtain or maintain employment, and other examination reports repeatedly indicate that the Veteran has cited lower extremity edema as a feature element of his assertions of unemployability.

He is now currently service-connected for headaches associated with hypertension at 50 percent, hypertension at 10 percent, tinnitus at 10 percent, vertigo at 0 percent, in addition to the new ratings for left lower extremity peripheral edema associated with hypertension at 10 percent (pursuant to the above order) and right lower extremity peripheral edema associated with hypertension at 10 percent (pursuant to the above order).  Given the grant of new separate ratings for peripheral edema associated hypertension pursuant to this Board decision, it may be that such will have an impact on the combined disability (under § 4.25) (including accounting for the bilateral factor (§ 4.26)).  Consequently, a review of the TDIU issue by the RO is appropriate.

The Board observes that VA has been notified that the Veteran has been awarded SSA benefits for non-service connected disabilities.  There is no indication that any outstanding evidence pertinent to the Veteran's service-connected disability picture is in the custody of the SSA.  Thus, action to obtain records from SSA does not appear to be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The record should be forwarded to an appropriate medical professional for review and a medical opinion regarding the impact of all of the Veteran's service-connected disabilities on his employability.  The opinion provider should describe, in light of the Veteran's employment history, educational and vocational background, the impact of the Veteran's service-connected disabilities (hypertension, headaches associated with hypertension, tinnitus, vertigo, the newly rated left lower extremity peripheral edema associated with hypertension, and the newly rated right lower extremity peripheral edema associated with hypertension) upon his employability.  The examiner should specifically opine as to the severity of these disabilities, and whether, taken together and considering his work experience and training, they render him unable to secure and follow a substantially gainful occupation, without regard to age or nonservice-connected disabilities.

The opinion provider must explain the rationale for all opinions offered.  If the opinions sought cannot be offered without another examination, such should be scheduled.

2.  The RO should then review the record and readjudicate the TDIU claim with consideration of the updated list of rated service-connected disabilities.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


